Case 6:20-cv-00022-SEH Document 130 Filed 12/14/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
HELENA DIVISION

 

MARIA MOELLER and RON
MOELLER,

Plaintiffs,
Vv.

THE ALIERA COMPANIES, INC.;
TRINITY HEALTHSHARE;
TIMOTHY MOSES, SHELLEY
STEELE, CHASE MOSES, and DOES
1-10,

Defendants.

 

Cause No. 6:20-cv-00022-SEH

ORDER GRANTING MOTION FOR
EXTENSION OF TIME

 

Plaintiffs have moved the Court for an extension of time to respond to

Defendants’ Motion for Protective Order (Doc. 123). Having read Plaintiffs’

motion, there being no objection from Defendants, and finding good cause

therefor,

Page 1 of 2
Case 6:20-cv-00022-SEH Document 130 Filed 12/14/20 Page 2 of 2

IT IS HEREBY ORDERED that Plaintiffs’ response brief to Defendants’
Motion for Protective Order shall be filed on or before December 22, 2020.
Dated this /¥ day of December, 2020.

dew Koll

SAM E. HADDON
United States District Judge

Page 2 of 2
